DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 10, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Stroebele et al. US Patent 6,639,774.
As per claims 1-2, 4, 6-8, 10, 12, and 15-19, AAPA discloses in Fig. 1 a method and an electrical communications system between a first environment (e.g. environment #1) and a second environment (e.g. environment #2), having time-varying ground potential differences (e.g. two separate grounds 104 and 108), comprising:
as per claims 1, 8, and 17, a wire pair (e.g. twisted wire pair 114) for carrying an electrical signal to be communicated from the first environment to the second environment (The wire pair 114 carries an electrical signal from the environment 1 to the environment 2 as shown.); a first ground shield (e.g. ground shield 116) surrounding the signal carrying wire pair connected to a ground (e.g. ground 104) of the first environment; a second ground shield (e.g. ground shield 118) surrounding the signal carrying wire pair connected to a ground (e.g. ground 108) of the second environment;
as per claims 2, 15, and 18, wherein the first environment of an electrical substation and the second environment is a switchyard of an electrical substation (Paragraph 6 of the Background of the Invention section; The first environment is in a control room (i.e. “electrical substation”) and the second environment is in an outdoor switch yard.);
as per claims 6 and 17, wherein there is a gap (i.e. “break”) (e.g. broken shield or “gap” between the shields 116 and 118) between the first and second ground shields; and
as per claims 7, 12, and 16, a source (e.g. source 110) connected to the wire pair in the first environment and a load (e.g. load 110) connected to the wire pair in the second environment, wherein the source is an optical current sensor (Paragraph 6, source 110 is an optical current sensor) and the load is optical current sensing fiber proximate a current carry wire (Paragraph 6, load 112 is loops of optical current fiber around a current carrying wire).
However, AAPA does not disclose a resistive element connected between the wires in the signal carrying wire pair having a value chosen so as to suppress any natural resonance characteristics of the cable structure (i.e. configured to minimize an error signal induced into the wire pair by the time-varying ground potential).
Stroebele et al. exemplarily discloses in Fig. 1 two wires 1 and 2 which include a termination circuit at one end thereof, the termination circuit includes two series resistors 12, and a circuit comprising capacitor 14 and resistor 13 connected in series at a connecting point between the two series resistors 12. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have added the termination circuit of Stroebele et al. in between the two wires of the wire pair 114 of AAPA with the motivation of providing the benefit of removing high-frequency resonance voltages of the lines to ground (Col. 1 lines 44-45 of Stroebele et al.).
 a resistive element (e.g. resistors 12 of Stroebele et al.) connected between the wires in the signal carrying wire pair having a value chosen so as to suppress any natural resonance characteristics of the cable structure (i.e. configured to minimize an error signal induced into the wire pair by the time-varying ground potential) (e.g. “removing high-frequency resonance voltages”; The high-frequency resonance voltages are construed as “error signals” which are unwanted and are shorted to ground via the series connected of capacitor 14 and resistor 13 of Stroebele et al.); and as per claims 4, 10, and 19, wherein the resistive element has a resistance of between 100 ohms and 5k ohms (Col. 1 lines 54-55 of Stroebele et al.; The resistors 12 have a combination resistance of 120 ohms, which is necessarily between 100-5k ohms.).
Allowable Subject Matter
Claims 3, 5, 9, 11, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843